— In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights on the ground of abandonment, the father appeals, as limited by his brief, from so much of (1) an order of the Family Court, Kings County (Staton, J.), dated March 12, 2003, as denied that branch of his motion which was to dismiss the amended petition “pursuant to CPLR 203 (f),” and (2) an order of fact-finding and disposition of the same court dated January 26, 2004, as, after a fact-finding hearing, terminated his parental rights and transferred custody and guardianship rights to the Commissioner of Social Services of the City of New York and Little Flower Children’s Services for the purpose of adoption.
Ordered that the appeal from the order dated March 12, 2003, is dismissed, without costs or disbursements; and it is further,
Ordered that the order of fact-finding and disposition dated January 26, 2004, is affirmed insofar as appealed from, without costs or disbursements.
The appeal from the order dated March 12, 2003, must be dismissed as no appeal lies as of right from a nondispositional order of the Family Court (see Family Court Act § 1112 [a]) and leave has not been granted. However, the order dated March 12, 2003, is brought up for review on the appeal from the order of fact-finding and disposition (see CPLR 5501 [a] [1]).
The father did not object to the granting of leave to amend the petition to add him as a co-respondent. Thus, his present contention that the Family Court denied him due process by permitting the petitioner to file that amended petition is unpreserved for appellate review (see Matter of Vanessa F., 9 AD3d 464 [2004]; Matter of Derrick T. M., 286 AD2d 938 [2001]; Matter of Julie K., 272 AD2d 986 [2000]; Matter of Michelle S., 195 AD2d 721 [1993]). In any event, his contention is without merit (see Matter of Tina T. v Steven U., 243 AD2d 863 [1997]; Matter of Michelle S., supra; Yoba v Yoba, 183 AD2d 418 [1992]). Schmidt, J.P., Adams, Luciano and Rivera, JJ., concur.